DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson et al. (U.S. Patent 3,235,225), hereinafter “Dickinson”.
In regards to claim 1, Dickinson discloses a relief valve, comprising: a valve seat (14A) having a throat (14); a pallet (24) constrained by guiding elements (19, 30) for movement towards and away from the valve seat (14A); a diaphragm (23, 26) under the pallet (24), the diaphragm (23, 26) having a perimeter secured to the pallet (24, at least to the extent that the 
In regard to claims 2 and 14, Dickinson further discloses a body (10) having a portion configured for attaching the body (10) to a tank (9); the valve seat (14A) supported by the body (10); a lid (32) for the body (10), the lid (32) having an underside; the pallet (24) being on the underside of the lid (32) and the guiding elements (30) extend from the underside of the lid (32); the lid (32) being movable between a closed position in which the diaphragm (23, 26) contacts and rests on the valve seat (14A) and an open position in which the diaphragm (23, 26) is away from the valve seat (14A); whereby in operation, when the lid (32) is in the closed position, pressure in the throat (14A) causes the diaphragm (23, 26) to bear against the valve seat (14A); and the lid (32) in the open position permitting access to the throat (14).
In regards to claims 4 and 19, the lid (32) is hinged to the body (10).
In regards to claim 6, a tray (35) is disposed at least partially around the body (10). The office notes that the claim does not disclose the function of the tray or the relative direction which the tray faces.

In regards to claim 8, the guiding elements (19, 30) comprise guide rods (30) extending downward from the lid (32) and bounding the pallet (24).
In regards to claims 9 and 15, the at least an opening (26A) in the diaphragm (23, 26) is located centrally to form a drain for liquids that precipitate out of fluids entering the interior of the diaphragm (23, 26) through the throat (14).
In regards to claims 11 and 17, the pallet (24) has a circular perimeter.
In regards to claim 12, a vacuum relief valve (17) in combination with the relief valve.
In regards to claim 13, the vacuum relief valve (17) comprises: a further valve seat (11A) having a further throat (11); a further pallet constrained by further guiding elements (58, 59)for movement towards and away from the further valve seat (11A); a further diaphragm under the further pallet, the further diaphragm having a perimeter secured to the further pallet and a further interior bounded by the further diaphragm and the further pallet, the perimeter of the further diaphragm being of greater two dimensional extent than the further valve seat; the further diaphragm being extended by a further central extending element to form a further conical or frusto-conical surface narrowing downward; and at least a further opening in the further diaphragm to allow fluid communication between the further throat of the further valve seat and the interior of the further diaphragm, whereby in operation, pressure in the further throat causes the further diaphragm to bear against the further valve seat. See col. 2, lines 29-33. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson.
	Dickinson discloses all of the elements as discussed above.
	In regards to claims 3, 5, 18, and 20, Dickinson does not specifically disclose that the body and lid are four-sided in horizontal cross-section.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by 
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application. See paras. [0005], [0009], and [0010].
In regards to claims 10 and 16, Dickinson does not specifically disclose the at least an opening includes two openings.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made at least two openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.  See MPEP §2144.04 and paras. [0005 and [0013].
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Dickinson does not show that the conical or frusto-conical portion of the diaphragm contact the valve seat. The office disagrees.
As discussed above, the office interprets the diaphragm as comprising elements 23 and 26. Figures 5 and 6 illustrate action of the diaphragm as pressure within the tank increases. As illustrated, the diaphragm exhibits a conical shape from the securing point of element 23B to 24b and the securement point of element 26 to element 19B. To the extent that Dickinson does not illustrate a constant, linear conical surface, such features are not necessitated by the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753